J-S11016-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    JAMES PERRY                                :
                                               :
                      Appellant                :   No. 696 WDA 2016

               Appeal from the Judgment of Sentence May 9, 2016
             In the Court of Common Pleas of Westmoreland County
              Criminal Division at No(s): CP-65-CR-0003361-2011,
                             CP-65-CR-0003372-2011

BEFORE:      OLSON, J., RANSOM, J., and STEVENS, P.J.E.*

MEMORANDUM BY RANSOM, J.:                                FILED APRIL 17, 2017

        Appellant, James Perry, appeals from the judgment of sentence of an

aggregate eight to sixteen years of incarceration followed by five years of

probation, imposed May 9, 2016, following a jury trial resulting in his

conviction for multiple counts of manufacture, delivery or possession with

intent to deliver.1 We affirm.

        The relevant facts and procedural history are as follows.     In March

2010, Agent Richard Miller initiated an investigation of Appellant that

included extensive surveillance of Appellant’s heroin distribution operation.

See Trial Ct. Op., 6/9/2010, at 1-2. Agent Miller received information from


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    35 P.S. § 780-113(a)(30)
J-S11016-17



a confidential informant that Appellant had sold him heroin approximately

fifty times between December 2009 and March 2010. See id. Between the

months of March 2010 and February 2011, Agent Miller utilized several

confidential informants to carry out wiretaps authorized by the attorney

general.    See id. at 2-4.    He also provided confidential informants with

marked cash to facilitate their purchases of heroin from Appellant. See id.

at 2.    Appellant would leave his residence located at 218 Bonnie Street,

drive to 814 Park Avenue, enter the residence for brief amounts of time, exit

the residence, drive to a local shopping mall where he would engage in

numerous brief exchanges in the parking lot, and then return to the 814

Park Avenue residence.        See id. at 2-3.   In June 2010, Agent Miller

observed Kimberly Kibelbek (“KK”) and Appellant move furniture out of the

814 Park Avenue location to 423 Third Street in Moneseen. See id. at 3. A

confidential informant confirmed to Agent Miller that KK resided at these

residences. See id. at 4.

        After several controlled buys through confidential informants, Agent

Miller concluded that Appellant utilized the residences located at 814 Park

Avenue and 423 Third Street, where KK resided, as stash houses. See id.

at 2-5. On certain occasions, Agent Miller observed Appellant travel to his

residence at 218 Bonnie Street after he left 423 Third Street. See id. at 4.

Based on his observations, Agent Miller believed marked cash from the

controlled buys they executed would be found at 218 Bonnie Street. See id.

at 5 (citing Search Warrant, ¶¶ 42-45).

                                     -2-
J-S11016-17



     In February 2011, Agent Miller prepared an affidavit of probable cause

to search 423 Third Street and 218 Bonnie Street and authorizing searches

of Appellant’s person and KK’s person. See id. at 5. On February 25, 2011,

District Judge Joseph DeMarchis issued search warrants for the two

residences that also authorized the search of their persons. See TCO at 5

(citing Notes of Testimony (N.T.), 2/1/2016-2/5/2016 (Trial), at 112-114).

Around 9:48 a.m. on the same day, Agent Miller observed Appellant’s white

Ford truck parked in front of 423 Third Street. TCO at 5. Appellant entered

the first floor of the residence, remained inside for a short period of time,

and returned to his truck.   Id.   As Appellant drove away from the house,

police conducted a traffic stop on Appellant and subsequently detained him.

Id. at 5-6.

     Chief Manderino and Chief Gibson then ordered Appellant at
     gunpoint to exit the vehicle. N.T. 242. The officers handcuffed
     Appellant, conducted a pat down search, and found two baggies
     of a white powdery substance in the brim of Appellant's hat.
     N.T. 243-244. Appellant stated that the drugs were his and that
     they were for personal use. N.T. 244. At this point, the officers
     placed Appellant in the patrol car. N.T. 244. Chief Manderino
     witnessed Appellant making strange movements while
     handcuffed in the back of the patrol car. N.T. 244. After
     observing such movements, Chief Manderino warned Appellant
     not to hide any narcotics because they will find them. N.T. 246.
     Once at the station and at the commencement of the search,
     Appellant told the Officers that he had more heroin in his sock.
     N.T. 246. The Officers then located three (3) more corner
     baggies of heroin. N.T. 246, 249. During the search, Chief
     Manderino also found other items on Appellant's person,
     including $978.00 in U.S. currency. N.T. 247. Chief Manderino
     removed the following items from Appellant's person during the
     search: two Lowes receipts, an owner's card for the 1999 Ford F
     -250 that indicated that the owner of the vehicle was Davida

                                     -3-
J-S11016-17


       Perry with an address of 218 Bonnie Street, Belle Vernon, and
       insurance card with the same information. N.T. 251. Chief
       Manderino further found a key ring that contained four keys and
       a "legal shield" card, which explained one's constitutional rights.
       N.T. 251.

TCO at 7.2

       Around 10:00 a.m. on the same day, Agent Clinton Thomas Ferris of

the Attorney General’s Office, Bureau of Narcotics, along with other officers,

executed the search warrant at the 218 Bonnie Street location. See TCO at

7-8 (citing N.T., Trial, 272-312). Officers also seized, inter alia, a black safe,

a .9mm Taurus firearm, two loaded magazines, a fur coat, a box of ammo,

and loan documents. See TCO at 8 (citing N.T. at 277-282). Although no

drugs were found at 218 Bonnie Street, police found fourteen thousand

dollars in cash in a footstool at the end of the bed in the master bedroom.

       With regard to the money found in the footstool at 218 Bonnie
       Street, the money was put through a scanner, and eight (8)
       $20.00 bills matched the serial numbers that were already in the
       machine from a report dated February 23, 2011. N.T. 360 -367.
       On February 23, 2011, those same eight (8) bills were used by
       the police for ‘buy money,’ and given to a confidential informant
       [whom Agent Miller observed make a purchase from Appellant
       and return with a small amount of heroin with the $160.00 no
       longer in his possession.].

TCO at 9; see also N.T. at 284. .


____________________________________________


2
  Police executed the warrant to search 423 Third Street and confiscated
several items, including a green safe. See TCO at 6. After obtaining
Appellant’s written consent, Agent Miller used the key found on Appellant’s
person to open the safe. See TCO at 9. Agent Miller found heroin, cocaine,
crack-cocaine, and a non-controlled substance in the safe. See id.



                                           -4-
J-S11016-17


       In November 2011, Appellant filed a motion to suppress evidence

seized pursuant to the search warrant.           The court denied this motion by

opinion and order on May 22, 2012. In February 2016, following a jury trial,

Appellant was convicted of all counts.3            In May 2016, Appellant was

sentenced as described above.

       Appellant timely filed a notice of appeal and court-ordered 1925(b)

statement. The trial court issued a responsive opinion.

    On appeal, Appellant raises the following issues:

    1. Whether the suppression court erred in denying the Appellant’s
       omnibus pretrial motion seeking to suppress the evidence
       obtained by Agent Miller of the Attorney General’s Office through
       the execution of two search warrants?

    2. Whether the trial court erred in finding the evidence sufficient to
       sustain a verdict of guilty on the count of 35 P.S. § 780-
       113(a)(30), possession with intent to deliver a controlled
       substance?

Appellant’s Br. at 9.

       First, Appellant contends that the search warrant was (1) “overbroad”

to permit a search of his residence at 218 Bonnie Street, (2) anticipatory to

permit a search of Appellant’s person without probable cause, (3) based on

information that was not reliable, and/or (4) based on stale information.

Appellant's Br. at 23. Our standard of review is as follows.


____________________________________________


3
 Appellant’s first trial was declared a mistrial due to a hung jury in April
2015.



                                           -5-
J-S11016-17


      In reviewing the ruling of the suppression court, this Court is “limited

to determining whether the record supported that court’s factual findings

and whether the legal conclusions that the suppression court drew from

those facts were correct.” Commonwealth v. Torres, 764 A.2d 532, 537-

38 (Pa. 2001) (citations omitted).   “Since the prosecution prevailed in the

suppression court, we may consider only the evidence of the prosecution

and so much of the evidence for the defense as remains uncontradicted

when read in the context of the record as a whole.”      Commonwealth v.

Bomar, 826 A.2d 831, 842 (Pa. 2003).

      The Pennsylvania and United States Constitutions require that search

warrants be supported by probable cause governed by the practical,

nontechnical “totality of the circumstances test” established in Illinois v.

Gates, 462 U.S. 213, 230-31 (1983).        See U.S. CONST. amend. IV; PA.

CONST. art. I, § 8.

      The task of the issuing magistrate is simply to make a practical,
      common-sense decision whether, given all the circumstances set
      forth in the affidavit before him, including the ‘veracity’ and
      ‘basis of knowledge’ of persons supplying hearsay information,
      there is a fair probability that contraband or evidence of a crime
      will be found in a particular place. And the duty of a reviewing
      court is simply to ensure that the magistrate had a ‘substantial
      basis for ... conclud[ing] that probable cause existed.’

Commonwealth v. Gray, 503 A.2d 921, 925 (Pa. 1985) (quoting Gates,
462 U.S. at 238-39 (quoting Jones v. United States, 362 U.S. 257, 271

(1960)).    “Where, as here, the appeal of the determination of the

suppression court turns on allegations of legal error, the suppression court’s

                                     -6-
J-S11016-17


legal conclusions are not binding on an appellate court, whose duty it is to

determine if the suppression court properly applied the law to the facts.”

Commonwealth v. Jones, 988 A.2d 639, 654 (Pa. 2010) (citations and

internal quotation marks omitted). “[A] reviewing court [is] not to conduct a

de novo review of the issuing authority's probable cause determination, but

[is] simply to determine whether or not there is substantial evidence in the

record supporting the decision to issue the warrant.”          Jones, 988 A.2d at

655 (quoting Torres, 764 A.2d at 540). “In so doing, the reviewing court

must    accord   deference      to   the    issuing   authority's   probable   cause

determination, and must view the information offered to establish probable

cause in a common-sense, non-technical manner.” Torres, 764 A.2d at 538

(citation omitted).

       First, Appellant contends that the warrant to search his residence at

218 Bonnie Street was overbroad.            According to Appellant, there was no

“substantial nexus” between the suspected illegal activity and the premises

to be searched because the affidavit of probable cause failed to set forth

facts to suggest that 218 Bonnie Street was instrumental to any illegal

activity. See Appellant's Br. at 24-25 (citing in support Commonwealth v.

Way, 492 A.2d 1151, 1154 (Pa. Super. 1985) (“[L]ack of substantial nexus

between the street crime and the premises to be searched renders the

warrant facially invalid.”)).

       This Court has previously found Way distinguishable.


                                           -7-
J-S11016-17


      In Way, the affidavit of probable cause merely declared that:
      the defendant was a drug dealer; an “alleged [drug] transaction
      occurred in [the defendant's] blue van along a country road[;
      and, a]fter the alleged [drug] transaction, police followed the
      blue van to a driveway of a property” that was owned by the
      defendant. Way, 492 A.2d at 1152–54. Confronted with this
      affidavit, the Way Court held that there were “[insufficient] facts
      to believe that drugs would be found” in the defendant's house
      and that the search warrant for the defendant's house was thus
      defective. Id. at 347.

Commonwealth v. Gagliardi, 128 A.3d 790, 798 (Pa. Super. 2015)

(distinguishing Way where the magistrate had a substantial basis to believe

that facts established that defendant used his home as “a base of illicit

operations,” id. at 797 (emphasis in original)).

      Here, the facts summarized in the affidavit established that Appellant

maintained stash houses at 423 Third Street and 814 Park Avenue.            The

police independently corroborated this information by observing Appellant

travel back and forth to these locations, sometimes driving erratically and

often meeting with suspected customers for only a few minutes. See Clark,
28 A.2d at 1288.     Police facilitated controlled buys wherein confidential

informants would participate in drug transactions, exchanging marked cash

for drugs. Following these transactions, Appellant returned to his personal

residence at 218 Bonnie Street.

      According to the Commonwealth, it does not require a “leap of faith to

conclude that important evidence of [Appellant’s] drug trafficking would be

found at his home.” Commonwealth's Br. at 22. We agree. Just because

Appellant conducted the majority of his illegal activities outside of his



                                     -8-
J-S11016-17



personal residence does not render the warrant to search his home facially

invalid where it was clearly supported by probable cause that police would

likely find the fruits of his crimes therein. See Gagliardi, 128 A.3d at 797

(looking   to   the   four   corners    of   the   affidavit,    police   independently

corroborated tips of confidential informants by conducting controlled

purchases of illegal drugs sufficient to create probable cause to search

defendant’s home where defendant left home prior to drug sales and

returned to his home after the drug sales).           Based on the totality of the

circumstances, the affidavit provided the issuing authority with a substantial

basis to find that there was probable cause to believe that evidence tending

to link Appellant to illegal drug activity would be found at his 218 Bonnie

Street residence.     Torres, 764 A.2d at 544.         Thus, we conclude that the

issuing authority possessed a substantial basis for determining there was a

fair probability that contraband would be found at Appellant’s residence

located at 218 Bonnie Street.             Based upon common sense and the

information available to the issuing authority, the search warrant was

supported by probable cause.

      Next, Appellant contends that the warrant to search Appellant’s person

was “an anticipatory search warrant” and was not supported by sufficient

probable cause in his arrest.          Appellant's Br. at 27.        In support of his

argument, Appellant cites Commonwealth v. Glass, 754 A.2d 655, 661

(Pa. 2000) (noting that the proper standard to apply is probable cause

consistent with Gates, supra and Gray, supra).                  According to Appellant,

                                         -9-
J-S11016-17



probable cause exists where the affidavit presents reliable information

“which would cause a reasonable man to believe that a crime is being, or is

about to be committed.” Appellant's Br. at 28 (quoting Commonwealth v.

Baker, 518 A.2d 802, 805 (Pa. 1986)).

     Appellant suggests that the warrant to search his person was invalid

because he was not per se committing a crime when he was stopped by

police. Contrary to Appellant’s suggestion,

     [a]nticipatory search warrants pose no threat to settled views of
     probable cause. The very nature of a search warrant is in a
     sense “anticipatory.” Time being a continuum, the analysis
     cannot be otherwise. Warrants authorize future searches, not
     searches into the past. There is always a lag between the
     underlying observation, the representations of the affiant, the
     issuance of the warrant, and its ultimate execution. Presented
     with a series of factual averments, the magistrate must
     determine, or anticipate, whether there is a fair probability that
     evidence of a crime ‘will be found’ in a particular place when the
     warrant is executed. Although probable cause unquestionably
     must exist at the time the warrant is authorized, see, e.g.,
     Commonwealth v. Tolbert, 424 A.2d 1342, 1344 (Pa. 1981)
     (citation omitted), the magistrate's assessment of probable
     cause, as well as the ultimate question as to whether the
     warrant should issue, is distinctly forward-looking.

Glass, 754 A.2d at 662–63. Based on the facts laid out in the affidavit, the

suppression court concluded that Agent Miller’s “extensive and meticulous

investigation” provided ample probable cause in the search warrant to justify

Appellant’s arrest. Suppression Ct. Op., 5/22/2012, at 8. The affidavit of

probable cause presented sufficient facts for the magistrate to reasonably

infer probable cause to search Appellant’s person based on his well-

documented involvement in numerous suspected illegal drug sales.          Those


                                   - 10 -
J-S11016-17



facts juxtaposed with a fair probability that police would discover contraband

on his person after Appellant left the stash house gave the magistrate ample

authority to assess and find probable cause to issue the warrant to search

his person.

      Next, Appellant argues that the information contained in the affidavit

of probable cause was not sufficiently reliable.   See Appellant's Br. at 29.

Specifically, he asserts that the warrant failed to establish that confidential

informants provided sufficiently reliable inside information beyond mere

assertions that they had purchased drugs from Appellant in the past. See

id. at 32. This argument is also without merit.

      “[A] determination of probable cause based upon information received

from a confidential informant depends upon the informant's reliability and

basis of knowledge viewed in a common sense, non-technical manner.”

Commonwealth v. Clark, 28 A.3d 1284, 1288 (Pa. 2011).

      When information essential to a finding of probable cause is
      garnered from the use of confidential informants, the issuing
      authority determines the reliability of the informant's information
      from the facts supplied by the police official. The determination
      of reliability does not hinge on disclosed records regarding the
      track record of the informant. Furthermore, the affidavit need
      not contain the names, dates, or other information concerning
      prior arrests or convictions.

Commonwealth v. Dukeman, 917 A.2d 338, 342 (Pa. Super. 2007)

(quoting Commonwealth v. Gindlesperger, 706 A.2d 1216, 1225 (Pa.

Super. 1997)). Notwithstanding, “it is clear that under the totality-of-the-

circumstances approach, there is no talismanic recitation of a particular


                                    - 11 -
J-S11016-17



phrase with respect to ‘reliability’ or ‘basis of knowledge’ that will either be

required or will suffice to conclusively establish, or conclusively disaffirm, the

existence of probable cause.” Clarke, 28 A.3d at 129.

      In this case, Agent Miller employed several confidential informants and

police monitored every step of the drug transactions. See Suppression Ct.

Op., 5/22/2012, at 6. Here, the suppression court opined:

          In this case, corroboration of the reliability of the CI’s was
      established by close police scrutiny of their conduct.         The
      informants were searched and wired with intercepting and
      recording devices. The vehicle used by the CI was searched and
      surveillance was employed to track both the CI and [Appellant].
      The CI was provided with marked money and his interactions
      with the [CI known as “unwitting”] were electronically recorded
      and observed by police. After the purchase, police met with the
      CI and conducted a second search of his person and his vehicle.
      The purchased narcotics were field tested and proved positive for
      heroin. Simultaneously[,] [Appellant] was observed and noted
      to travel to unwittings’ residence immediately prior to the
      purchase of the heroin.
          Given this procedure, it was unnecessary to establish the
      reliability of the CI by documenting past arrests based upon his
      information. The manner in which the controlled buys were
      conducted proved the informant’s reliability and provided ample
      probable cause for the search of [Appellant] and his residence.

Id. at 10.

      Here, the affidavit provided substantial corroborative evidence and

independently    verified   the   confidential   informant’s   reliability   as   an

undercover agent who provided substantial assistance to police officers

throughout their investigation. Thus, the Commonwealth was not required

to establish the past arrests with which the confidential informant assisted in

this case. See Clarke, 28 A.3d at 1292 (noting that information provided

                                      - 12 -
J-S11016-17



by a confidential informant that is corroborated by independent police

information will suffice to establish “a fair probability that contraband or

evidence of a crime would be found”). Accordingly, Appellant’s argument is

without merit.

      Lastly, Appellant contends that the warrant contained information that

was “stale.” Appellant's Br. at 33. According to Appellant, a day had passed

between Appellant’s last contact with the drugs and the authorization of the

search warrant.    Id. at 33-34.     The premise of this argument defies the

common sense inquiry for determining probable cause expounded in Gray,

supra and Gates, supra. Even if the information in the affidavit was a day

old, the issuing authority had the power to issue the warrant based on a

reasonable    belief   that   such   information      indicated   Appellant   was

systematically dealing heroin per his involvement in a criminal enterprise.

As discussed above, the warrant was justified by ample probable cause

under the totality of the circumstances presented. Accordingly, we discern

no error of law or abuse of the suppression court’s discretion.

      In his second issue, Appellant purports to challenge the sufficiency of

the evidence to support his conviction.        Preliminarily, we observe that his

1925(b) statement stated the following: “whether the trial court erred in

finding the evidence sufficient to sustain a verdict of guilty on the count of

35 P.S. 780-113(a)(30).” Appellant’s 1925(b) Statement, 7/12/2016, at 2.

We pause to address the adequacy of his statement preserving this issue.

      As this Court observed in Commonwealth v. Freeman, 128 A.3d

                                      - 13 -
J-S11016-17


1231, 1247 (Pa. Super. 2015):

         The Pennsylvania Supreme Court has explained that Rule 1925 is
         a crucial component of the appellate process, which “is intended
         to aid trial judges in identifying and focusing upon those issues
         which the parties plan to raise on appeal. When an appellant
         fails adequately to identify in a concise manner the issues sought
         to be pursued on appeal, the trial court is impeded in its
         preparation of a legal analysis which is pertinent to those issues.
         In other words, a Concise Statement which is too vague to allow
         the court to identify the issues raised on appeal is the functional
         equivalent of no Concise Statement at all.

         In order to preserve a challenge to the sufficiency of the
         evidence on appeal, an appellant's Rule 1925(b) statement must
         state with specificity the element or elements upon which the
         appellant alleges that the evidence was insufficient.      Such
         specificity is of particular importance in cases where, as here,
         the appellant was convicted of multiple crimes each of which
         contains numerous elements that the Commonwealth must
         prove beyond a reasonable doubt.

Commonwealth v. Freeman, 128 A.3d 1231, 1247 (Pa. Super. 2015)

(internal citations and quotation marks omitted).

         In this case, Appellant’s 1925(b) statement simply declared, in

boilerplate fashion, that the evidence was insufficient.          See Appellant’s

1925(b) Statement, 4/1/2016.             We observe that a jury found Appellant

guilty    of   nine   counts   of   35   P.S.   780-113(a)(30) arising   from   two

consolidated cases. Appellant’s failure to specify which instance, element or

elements of his convictions “upon which the evidence was insufficient”

renders Appellant's sufficiency of the evidence claim waived on appeal.

Commonwealth v. Tyack, 128 A.3d 254, 260 (Pa. Super. 2015) (quoting

Commonwealth v. Williams, 959 A.2d 1252, 1257 (Pa. Super. 2008)


                                          - 14 -
J-S11016-17


(internal citations omitted)).

      Further, it is of no moment that the trial court addressed Appellant’s

sufficiency claim in its Rule 1925(a) opinion.

      The Commonwealth's failure [to object to the defect in the Rule
      1925(b) statement] and the presence of a trial court opinion are
      of no moment to our analysis because we apply Pa.R.A.P.
      1925(b) in a predictable, uniform fashion, not in a selective
      manner dependent on an appellee's argument or a trial court's
      choice to address an unpreserved claim. Thus, we find 1925(b)
      waiver where appropriate despite the lack of objection by an
      appellee and despite the presence of a trial court opinion.

Tyack, 128 A.3d at 261 (quoting Williams, 959 A.2d at 1257 (internal

citations omitted)). Accordingly, Appellant’s sufficiency claim is waived.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/17/2017




                                     - 15 -